Citation Nr: 1439977	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot status post-surgical correction of hammer toe, right second toe and degenerative arthritis right 1st metatarsophalangeal joint (hereinafter right foot disorder).

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot hammer toes 2nd and 3rd toes, with callus formation and bunions (hereinafter left foot disorder).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A June 2010 rating decision granted service connection for a left foot disorder, with an initial rating of 10 percent, effective December 18, 2008, and increased the disability rating for the right foot disorder to 10 percent, effective December 18, 2008.

In an April 2013 statement, the Veteran's representative indicated that the Veteran is no longer able to do security work because of his service-connected bilateral foot disabilities.  The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Board previously remanded this claim for additional development in August 2013.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board previously remanded this matter to obtain a contemporaneous VA examination to ascertain the severity of the Veteran's service-connected left and right foot disorders.   

The Veteran had a VA examination in September 2013.  The examination noted findings of hammertoes, hallux valgus and bunions.   The examiner noted hammertoes of the right second toe and left second and third toe and hallux valgus.   On the examination worksheet, the indicated that malunion or nonunion of the tarsal or metatarsal bones was present; however, the examination report does not indicate the severity of malunion or nonunion of the tarsal or metatarsal bones.   

Diagnostic Code 5283 provides that a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones that is moderate.  A 20 percent rating is warranted for moderately severe malunion or nonunion of the tarsal or metatarsal bones, and a 30 percent rating is warranted for severe malunion or nonunion.   38 C.F.R. § 4.72, Diagnostic Code 5283 (2013).  As such, in order to determine the appropriate ratings for the Veteran's bilateral foot disabilities, the severity any malunion or nonunion must be ascertained.  Accordingly, the case should be remanded to obtain an addendum opinion from the VA examiner. 

The issue of entitlement to a TDIU due to service-connected disabilities has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran reported that he can no longer perform security work because of his foot disabilities.   The September 2013 VA examination reflects that Veteran reported that he retired from security work due to his foot disabilities.   A medical opinion should be provided on remand to address whether the Veteran is rendered unemployable as a result of his service-connected disabilities.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  On remand, if the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. 
§ 4.16(a), the claim should be referred to VA's Director of C&P for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the VA examination.  The VA examiner should review the claims file and the examination findings.  The examiner should indicate whether there is malunion or nonunion of the tarsal or metatarsal bones of the right or left foot.  
For any malunion or nonunion of the tarsal or metatarsal bones that is present, the examiner should indicate whether it is moderate, moderately severe or severe or results in actual loss of use of the foot.

If malunion of nonunion of the tarsal or metatarsal bones of either foot is not currently present, the examiner should specifically indicate that finding in the addendum. 

2.  If a new VA examination is necessary to ascertain whether malunion or nonunion of the metatarsal bones of either foot is present, such an examination should be scheduled.  An examination should only be scheduled if the question presented cannot be answered based upon the evidence of record. 

3.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's service-connected bilateral foot disabilities, either alone or combined with other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The VA examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  If the Veteran does not meet the percentage requirements of § 4.16(a), the Veteran's claim must then be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b). 

4.  Thereafter, readjudicate the claims for higher initial ratings for right and left foot disorders and TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



